DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada et al. US2018/0025222 hereinafter referred to as Yellapragada in view of Yoshino EP 1793338 as provided in the applicant’s information disclosure statement.

As per Claim 1, Yellapragada teaches an image-processing device, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions (Yellapragada, Paragraph [0007]) to: 
calculate reliability of a character recognition result on a document image which is a character recognition target on the basis of a feature amount of a character string of a specific item included in the document image; and (Yellapragada, Paragraph [0061], Figure 5, S540, “the OCR system determines a confidence value related to the accuracy of the extracted data from each key data field” The specific item in the document image is the data in each key data field)
	Yellapragada does not explicitly teach select an output destination of the character recognition result in accordance with the reliability. 
Yoshino teaches select an output destination of the character recognition result in accordance with the reliability. (Yoshino, Paragraph [0543], “a degree of ambiguity expressed by a flag or numerical value may be calculated, and this degree of ambiguity displayed on the display monitor of the computer”) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yoshino into Yellapragada because by indicating to the user the results of Yellapragada will provide visual input to the user of the accuracy of the OCR results.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Yellapragada in view of Yoshino teaches the image-processing device according to Claim 1, wherein the at least one processor is configured to execute the instructions to:  the reliability on the basis of a feature amount of a format of a document image which is a character recognition target among feature amounts which are recorded in advance based on results of learning obtained using a plurality of document images and indicate features of character strings of items for each kind of document image and each specific item.  (Yellapagrada, Figure 5, 540, “For each key data field, determine a confidence value related to accuracy of the extracted text”. Paragraph [0079], “OCR feedback generator 836 may 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 5, Claim 5 claims an image-processing method performing the functions of the image-processing device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 6, Claim 6 claims a non-transitory computer-readable storage medium that stores a program causing a computer to perform processes of the image-processing device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada et al. US2018/0025222 hereinafter referred to as Yellapragada in view of Yoshino EP 1793338 as provided in the applicant’s information disclosure statement as applied to Claim 2 and further in view of Leihs et al. US2014/0270386 hereinafter referred to as Leihs. 

As per Claim 3, Yellapragada in view of Yoshino teaches the image-processing device according to Claim 2, 3PRELIMINARY AMENDMENTAttorney Docket No.: Q258372 Appln. No.: Not Yet Assigned 
Yellapragada in view of Yoshino does not explicitly teach wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of variation in the feature amount recorded in advance.  
Leihs teaches wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of variation in the feature amount recorded in advance.  (Leihs, Paragraph [0037] and Figure 3)

	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 3.


As per Claim 4, Yellapragada in view of Yoshino teaches the image-processing device according to Claim 2, 
Yellapragada in view of Yoshino does not explicitly teach wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of deviation of a feature amount in the document image which is the character recognition target with respect to the feature amount recorded in advance. 
	Leihs teaches wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of deviation of a feature amount in the document image which is the character recognition target with respect to the feature amount recorded in advance.  (Leihs, Paragraph [0037] and Figure 3)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Leihs into Yellapragada in view of Yoshino because by utilizing a metric such as the one described by Leihs will provide a consistent measure of the accuracy of the OCR results.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666